Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 22nd, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1, 3 – 7, and 10 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US-5922392-A) in view of Cho (US-6187367-B1), Finocchiaro (US-5584937-A), and Anderson (WO-1996012606-A1) with evidence from the instant specification.
Regarding claims 1, 3, 6, and 7, Kelly teaches a matrix of fibers with inclusion bodies dispersed in the matrix [Col 2, line 39 – 33]. The fibers are proteinaceous fibers with a protein content greater than 50 wt% [Col 2, lines 36 – 38]. The inclusion bodies comprise insoluble salts, including calcium salts [Col
3, lines 43 – 44]. In particular, calcium carbonate (CaCO3) can be used [Table 8]. Calcium carbonate
meets the mineral material of claim 3. The concentration of salt added, and therefore the concentration
of inclusion bodies in the matrix, is 5.0% [Example 9]. The inclusion bodies are 1 – 100 μm in size [Col 4,
lines 5 – 7]. The instant specification describes an emulsion as comprising a protein and insoluble
particles [0008]. Kelly teaches the matrix in a variety of forms, including a slurry or dough that can be
used for making a food product [Col 2, lines 29 – 33; Col 4, lines 15 – 17]. Therefore, it would have been
obvious for a person having ordinary skill in the art to combine the proteinaceous fibers and insoluble
CaCO3 particles of Kelly so as to create an emulsion for making a food product as claimed.
	Kelly teaches the use of a polymer in the inclusion body [Col 3, lines 45 – 49].  Kelly does not teach the use of starch or heat resistant starch specifically.  It is understood that starch is a polymer of glucose molecules.
	Kelly does not teach the creation of an emulsion or the insoluble particles having a bulk density of about 0.5 g/cm3 to about 5 g/cm3 and a specific surface area of about 1 m2/g to about 20 m2/g.
	Cho teaches mixing modified food starch with meat to create a meat emulsion [Col 9, lines 51 – 59].  The modified food starch can be made from corn [Col 6, lines 34 – 36].  Modified starches exhibit decreased gelling strength and are resistant to forming gels, requiring higher temperatures [Col 6, lines 42 – 45].    Heat resistant starch is being understood to mean the modified starch of figure 5 and example 2 in the instant specification.
	It would have been obvious to use the modified starch of Cho as the polymer in the inclusion bodies of Kelly as this would provide the predictable result of a weak gel in a protein emulsion that forms at a higher temperature.  High gel strengths provide cooked meat emulsions with a firm texture [Col 9, lines 14 – 17].  Therefore, it is reasonable to conclude that low gel strengths would provide a softer texture which may be desired in various applications.
	Regarding the bulk density of the insoluble particles, Finocchiaro teaches that a glassy state is created when water is removed from starch before retrogradation can occur [Col 8, lines 43 – 46].  The resulting product is a free-flowing powder with a lower bulk density and is more readily hydrated [Col 8, lines 61 – 64].  Starch in the glassy state is suitable for use as a fat replacement in food [Col 8, lines 39 – 42]. This allows the amount of the starch in the glassy state to affect the water uptake of the particles.
	It would have been obvious to a person having ordinary skill in the art to adjust the amount of starch in the glassy state, and therefore the bulk density, to the desired degree so as to reach the desired hydration of the insoluble particles, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
	Regarding the specific surface area of the insoluble particles, Anderson teaches specific surface area having an effect on the amount of water held by the particles. Particles with greater specific surface area hold more water [pg 62, lines 7 – 9].  This then inhibits the water-induced gelation of the surrounding material [pg 17, lines 19 – 21].  Anderson uses a specific surface area of 0.15 – 50 m2/g [pg 62, lines 11 – 14].  The values of Anderson encompasses the claimed values therefore making them obvious over the prior art.
	It would have been obvious to a person having ordinary skill in the art to use the specific surface area of Anderson with the insoluble particles of Kelly so as to limit the amount of water that is absorbed and removed from the gelation reaction.  Additionally, it would be obvious to optimize the specific surface area to achieve the desired water uptake/hydration of the starch.  
Regarding claims 4 and 5, Kelly teaches the use of CaCO3 but not the use of calcite or specifically rhombohedral or scalenohedral calcite. Because Kelly points to CaCO3 in general, it would have been obvious to have utilized any form of CaCO3 in the absence of convincing arguments or evidence that the claimed forms provide an unexpected result.
Regarding claim 10, Kelly teaches extruding the fiber matrix with a moisture content of 40 – 50
wt% [Col 4, lines 21 – 22]. The protein content is > 50 wt% [Col 2, line 36 – 38]. While the protein
content range of the prior art is not the same as that of the claim, in the case where the claimed ranges
“overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re
Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934
(Fed. Cir. 1990).
Kelly teaches that the amount of fat in the emulsion affects the effort needed to chew the food
[Col 8, line 33 – 37]. Compared to the control with no fat, the samples with fat required less force to
chew [Table 4]. Therefore, the prior art has established a relationship between fat content and
chewability. It would have been obvious to one having ordinary skill in the art at the time of effective
filing of the invention to modify the fat content of the emulsion so as to get the desired chewability of
the food, since it has been held that where the general conditions of a claim are disclosed in the prior
art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105
USPQ 233.
Regarding claims 11 and 12, Kelly teaches the fiber matrix comprising vegetable, legume, cereal,
animal, fish, or fungal protein [Col 2, lines 36 – 41]. Therefore, it would have been obvious to have
included a meat or vegetable protein as claimed in the fiber matrix of Kelly as Kelly teaches a variety of
proteins, and combinations thereof, to be included.
Regarding claim 13, Kelly teaches extruding the fiber matrix to create bundles of aligned fibers
[Col 2, lines 34 – 43]. However, Kelly does not explicitly teach a lamellar structure.
The instant specification teaches that the meat analog is extruded to provide the fibrous and
lamellar structure [0070]. The prior art of Kelly also teaches forming a meat analog structure by
extruding a protein matrix [col. 4 lines 18-27]. Therefore, the meat analog product of Kelly is considered
to have a fibrous and lamellar structure as claimed.
The courts have held that where the claimed and prior art products are identical or substantially
identical, or are produced by identical or substantially identical processes, the PTO can require an
applicant to prove that the prior art products do not necessarily or inherently possess the characteristics
of the claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, or “prima
facie obviousness" under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its
fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art
products. In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly, Cho, Finocchiaro, and Anderson , as applied to claim 1 above, and further in view of Cornelius (US-20030203019-A1).
Regarding claims 8 and 9, Kelly, Cho, Finocchiaro, and Anderson teaches an inclusion body inside a fiber matrix, but not a coating for the inclusion body or what the coating is made of.  Cornelius teaches the creation of a coated conditioner comprising stearic compounds that are used to promote the free-flow of particles in food products [0013].  A coated conditioner is a compound covered at least partially in a specified coating [0010].  It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to add the stearate covering of Cornelius to the particles of Kelly to prevent the particles from sticking to each other.

Response to Arguments
Applicant’s arguments, filed April 22nd, 2022, have been fully considered.
Applicant’s arguments with respect to claims 1 – 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799